Citation Nr: 1716683	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1944 to June 1946.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts.

In March 2012, the Veteran participated in an informal conference before a Decision Review Office (DRO); a copy of the report is of record.

A February 2013 rating decision increased the Veteran's initial rating for his service-connected PTSD to 70 percent.  However, because a higher rating is still available and because the Veteran is presumed to seek the maximum available benefit for a disability, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his March 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veteran Law Judge; however, in May 2015, his withdrew his pending appeal and, thus, his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

On May 13, 2015, prior to the promulgation of a decision in the appeal, VA received a statement from the Veteran indicating that he wished to withdrawal his claim for initial rating in excess of 70 percent for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, on May 13, 2015, VA received a statement from the Veteran stating that he wished to withdrawal his claim of entitlement to an initial rating in excess of 70 percent for service-connected PTSD.  The Board finds that the statement was clear and unambiguous, and the Veteran's intention was confirmed in May 2017 by his representative.  As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

Entitlement to an initial rating in excess of 70 percent for service-connected PTSD is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


